Exhibit 10.1

EXECUTION VERSION

Contingent Value Rights Agreement

between

Lantheus Holdings, Inc.

and

Computershare Inc.

Computershare Trust Company, N.A.

collectively, as Rights Agent

Dated as of June 19, 2020



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I DEFINITIONS; INTERPRETATION      1   Section 1.01  
Definitions      1   Section 1.02   Interpretation      3   ARTICLE II
CONTINGENT VALUE RIGHTS      6   Section 2.01   Holders of CVRs; Appointment of
Rights Agent      6   Section 2.02   Nontransferable      6   Section 2.03   No
Certificate; Registration; Registration of Transfer; Change of Address      6  
Section 2.04   Payment Procedures      7   Section 2.05   No Voting, Dividends
or Interest; No Equity or Ownership Interest      9   Section 2.06   Ability to
Abandon CVRs      9   ARTICLE III THE RIGHTS AGENT      9   Section 3.01  
Certain Duties and Responsibilities of the Rights Agent      9   Section 3.02  
Certain Rights of the Rights Agent      9   Section 3.03   Resignation and
Removal; Appointment of Successor      11   Section 3.04   Acceptance of
Appointment by Successor      12   ARTICLE IV COVENANTS      12   Section 4.01  
List of Holders      12   Section 4.02   Net Sales Statement      12  
Section 4.03   Independent Accountant Review      13   Section 4.04   Efforts   
  14   Section 4.05   Assignment Transactions      14   Section 4.06  
Consolidation, Merger, Sale or Conveyance      14   ARTICLE V AMENDMENTS      14
  Section 5.01   Amendments Without Consent of Holders or Rights Agent      14  
Section 5.02   Amendments With Consent of Holders      15   Section 5.03  
Amendments Affecting Rights Agent      16   Section 5.04   Effect of Amendments
     16   ARTICLE VI ENFORCEMENT OF AGREEMENT      16   Section 6.01   Acting
Holders      16   Section 6.02   Reliance      16   Section 6.03  
Indemnification by Lantheus      16   Section 6.04   Compensation and
Reimbursement      17   ARTICLE VII MISCELLANEOUS      17   Section 7.01  
Notices to Rights Agent and Lantheus      17   Section 7.02   Notice to Holders
     17   Section 7.03   Entire Agreement      18   Section 7.04   Merger or
Consolidation or Change of Name of Rights Agent      18   Section 7.05  
Successors and Assigns      18   Section 7.06   Benefits of Agreement      18  
Section 7.07   Governing Law      18   Section 7.08   Consent to Jurisdiction;
Service of Process; Venue      18   Section 7.09   WAIVER OF JURY TRIAL      19
  Section 7.10   Further Assurances      19   Section 7.11   Severability     
19  

 

(i)



--------------------------------------------------------------------------------

         Page   Section 7.12   Headings      19   Section 7.13   Counterparts   
  19   Section 7.14   Termination      20   Section 7.15   Legal Holidays     
20   Section 7.16   Force Majeure      20  

 

(ii)



--------------------------------------------------------------------------------

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of June 19, 2020 (this
“Agreement”), is entered into by and between Lantheus Holdings, Inc., a Delaware
corporation (“Lantheus”), and Computershare, Inc. (“Computershare”), a Delaware
corporation, and its wholly owned subsidiary, Computershare Trust Company, N.A.,
a federally chartered trust company (collectively, the “Rights Agent”).

W I T N E S E T H :

WHEREAS, Progenics Pharmaceuticals, Inc., a Delaware corporation (“Progenics”),
Lantheus and Plato Merger Sub, Inc., a Delaware corporation (“Merger Sub”), have
entered into an Amended and Restated Agreement and Plan of Merger, dated as of
February 20, 2020 (as it may be further amended from time to time, the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into Progenics
(the “Merger”), with Progenics surviving the Merger as a wholly owned subsidiary
of Lantheus; and

WHEREAS, pursuant to the Merger Agreement, and in accordance with the terms and
conditions thereof, Lantheus has agreed to provide Holders (as defined below)
one contractual contingent value right per share of Company Common Stock (the
“CVR”) that will entitle such Holders to receive up to two contingent cash
payments upon the achievement of certain milestones as hereinafter described in
accordance with the terms hereof and of the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and the consummation of the
transactions referred to above, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, it is mutually
covenanted and agreed, for the proportionate benefit of all Holders (as defined
below), as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

Section 1.01    Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement. The
following terms shall have the following meanings:

“Acting Holder(s)” means any Holder or Holders of at least thirty percent (30%)
of the outstanding CVRs as set forth on the CVR Register.

“Computershare” has the meaning set forth in the Recitals.

“CVR” has the meaning set forth in the Recitals.

“Diligent Efforts” means, with respect to PyL Product, a level of effort,
expertise and resources consistent with those efforts, expertise and resources
normally used by Persons in the medical diagnostics business similar in size and
resources to Lantheus and its Affiliates with respect to developing, seeking
regulatory approval for and commercializing a product or product candidate that
is of similar market potential at a similar stage in its development or product
life to PyL Product; provided, however, that the potential Net Sales Payments
under this Agreement shall not be taken into account in determining the level of
efforts to be asserted.

“DTC” means The Depository Trust Company or any successor thereto.

“FDA Approval” means all approvals from the United States Food and Drug
Administration necessary for the commercial marketing and sale of a PyL Product
in the United States.



--------------------------------------------------------------------------------

“First Net Sales Measuring Period” means the one-year period beginning
January 1, 2022 and ending on December 31, 2022.

“GAAP” means generally accepted accounting principles, as applied in the United
States.

“Holder” means, at the relevant time, a Person in whose name a CVR is registered
in the CVR Register.

“Holder Indemnified Party” has the meaning set forth in Section 6.03.

“Independent Accountant” means an independent accounting firm that is one of the
“Big Four” accounting firm to be (a) mutually agreed to by the Acting Holders
and Lantheus or (b) if such parties cannot mutually agree, mutually agreed to by
an independent public accounting firm selected by the Acting Holders and an
independent public accounting firm selected by Lantheus.

“In-the-Money Option” shall be as defined in the Merger Agreement.

“Net Sales” means, for each Net Sales Measuring Period, the gross amounts
invoiced for sales of PyL Product in the United States by or on behalf of
Lantheus or its Affiliates or any licensee or sublicensee, to third parties
during such Net Sales Measuring Period calculated in accordance with GAAP and
Lantheus’ internal audited system used to report such sales consistently applied
to Lantheus’ other products, less the following deductions (each, a “Permitted
Deduction”) from such gross amounts which are actually incurred, allowed or
accrued: (a) credits or allowances for damaged products, returns, rejections or
recalls of PyL Product and bad debt (provided that, with respect to bad debt,
any such Permitted Deductions shall not exceed two percent (2%) of such gross
amounts for the applicable Net Sales Measuring Period), price adjustments or
billing corrections to the extent specifically identifiable to PyL Product;
(b) normal and customary trade, cash and quantity discounts, allowances and
credits; (c) chargeback payments and rebates (or the equivalent thereof); (d)
any invoiced freight, postage, shipping, insurance, handling and other
transportation charges; and (e) sales, use, value-added (to the extent not
refundable in accordance with applicable Law), and excise Taxes, tariffs and
duties, surcharges and other governmental charges and other taxes directly
related to the sale (but not including taxes assessed against the income derived
from such sale). For the avoidance of doubt, if a single item falls into more
than one of the categories set forth in clauses (a) through (e) above, such item
may not be deducted more than once. For the avoidance of doubt, Net Sales shall
not include (x) sales among Lantheus and its Affiliates, licensees and
sublicensees, but shall arise upon the sale by Lantheus or its Affiliates,
licensees or sublicensees to unrelated third parties, such as end users,
wholesalers, retailers and distributors (except where such licensee or
sublicensee is an end user of PyL Product, in which case such sales shall not be
excluded from Net Sales), (y) the use, transfer or other disposition of a PyL
Product at or below cost in connection with research and/or development,
clinical trials, compassionate use programs, for use as samples, or as donations
to non-profit institutions or government agencies and (z) any amounts received
resulting from sales of PyL Product outside of the United States, including,
without limitation, any income, royalties or transfer payments, including any
such amounts payable pursuant to that certain License Agreement, dated
December 31, 2018, by and between Progenics and Curium Netherlands Holding B.V.

“Net Sales Measuring Period” means each of the First Net Sales Measuring Period
and the Second Net Sales Measuring Period.

“Net Sales Payment” means (a) with respect to the First Net Sales Measuring
Period, an amount equal to forty percent (40%) of that portion of Net Sales
during the First Net Sales Measuring Period that exceeds One Hundred Million
Dollars ($100,000,000) and (b) with respect to the Second Net Sales Measuring
Period, an amount equal to forty percent (40%) of that portion of Net Sales
during the Second Net Sales Measuring Period that exceeds One Hundred Fifty
Million Dollars ($150,000,000).

 

2



--------------------------------------------------------------------------------

“Net Sales Payment Dates” means as soon as reasonably practicable but no later
than the thirtieth (30th) day after the end of the Review Request Period
pursuant to Section 4.02(b) for the applicable Net Sales Measuring Period in
respect of which a Net Sales Payment is due.

“Net Sales Statement” means, with respect to each Net Sales Measuring Period,
the written statement of Lantheus, certified by the Chief Financial Officer of
Lantheus, setting forth with reasonable detail (i) an itemized calculation of
the gross amounts invoiced by or on behalf of Lantheus or its Affiliates or any
licensee or sublicensee for PyL Product (as set forth in the definition of Net
Sales) and (ii) an itemized calculation of the Permitted Deductions. The Net
Sales Statement shall be calculated in accordance with the terms of this
Agreement and GAAP.

“Officers’ Certificate” means a certificate signed by the chief executive
officer and the chief financial officer of Lantheus, in their respective
official capacities.

“Out-of-the-Money Option” shall be as defined in the Merger Agreement.

“Permitted Transfer” means a transfer of one or more CVRs (a) upon death by will
or intestacy; (b) by instrument to an inter vivos or testamentary trust in which
the CVRs are to be passed to beneficiaries upon the death of the trustee;
(c) made pursuant to a court order; (d) made by operation of law (including a
consolidation or merger) or without consideration in connection with the
dissolution, liquidation or termination of any corporation, limited liability
company, partnership or other entity; (e) in the case of CVRs held in book-entry
form or other similar nominee form, from a nominee to a beneficial owner (and,
if applicable, through an intermediary) or from such nominee to another nominee
for the same beneficial owner, in each case as allowable by DTC; or (f) as
provided in Section 2.06.

“Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, unincorporated association or
organization, trust or other entity, and shall include any successor (by merger
or otherwise) of any such Person.

“PyL Product” means any product, including all forms, presentations, doses and
formulations, containing ((3-{1-Carboxy-5-[(6-[18F]
fluoro-pyridine-3-carbonyl)-amino]-pentyl}-ureido)-pentanedioic acid), referred
to as [18F] DCFPyL, whether as the sole ingredient or in combination with other
ingredients or products.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent.

“Second Net Sales Measuring Period” means the one-year period beginning
January 1, 2023 and ending on December 31, 2023.

“United States” means the United States of America, including its territories
and possessions.

“Unvested In-the-Money Option” shall be as defined in the Merger Agreement.

“Vested In-the-Money Option” shall be as defined in the Merger Agreement.

Section 1.02    Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. The Parties have participated jointly in the negotiation
and drafting of this

 

3



--------------------------------------------------------------------------------

Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as drafted jointly by the Parties and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provisions of this Agreement. The words
“hereby,” “herein,” “hereof,” “hereunder” and words of similar import refer to
this Agreement as a whole (including any Exhibits hereto and Schedules delivered
herewith) and not merely to the specific section, paragraph or clause in which
such word appears. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. Except as otherwise
expressly provided herein, all references to “Dollars” or “$” shall be deemed
references to the lawful money of the United States of America. Any reference in
this Agreement to a date or time shall be deemed to be such date or time in the
City of New York, New York, U.S.A., unless otherwise specified. Any reference to
a number of days shall refer to calendar days unless Business Days are
specified. References to any statute, rule or regulation are to the statute,
rule or regulation as amended, modified, supplemented or replaced from time to
time (and, in the case of statutes, include any rules and regulations
promulgated under said statutes) and to any section of any statute, rule or
regulation including any successor to said section. All terms defined in this
Agreement have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein.
When reference is made herein to a Person, such reference shall be deemed to
include all direct and indirect Subsidiaries of such Person unless otherwise
indicated or the context otherwise requires. The terms “or”, “any” and “either”
are not exclusive. The word “extent” in the phrase “to the extent” shall mean
the degree to which a subject or other thing extends, and such phrase shall not
mean simply “if”. The word “will” shall be construed to have the same meaning
and effect as the word “shall”.

 

Index of Defined Terms    Acting Holder(s)    Section 1.01 Agreement   
Introduction Assignee    Section 7.05 Assignment Transaction    Section 4.05
Code    Section 2.04(c) CVR    Recitals CVR Register    Section 2.03(b) CVR
Shortfall    Section 4.03 Diligent Efforts    Section 1.01 DTC    Section 1.01
FDA Approval    Section 1.01 Final Statement    Section 4.03 First Net Sales
Measuring Period    Section 1.01 GAAP    Section 1.01 Holder    Section 1.01
Holder Indemnified Party    Section 6.03

 

4



--------------------------------------------------------------------------------

Independent Accountant    Section 1.01 In-the-Money Option    Section 1.01
Lantheus    Introduction Loss    Section 3.02(g) Merger    Recitals Merger
Agreement    Recitals Merger Sub    Recitals Net Sales    Section 1.01 Net Sales
Measuring Period    Section 1.01 Net Sales Payment    Section 1.01 Net Sales
Payment Dates    Section 1.01 Net Sales Statement    Section 1.01 Officers’
Certificate    Section 1.01 Out-of-the-Money Option    Section 1.01 Permitted
Deductions    Section 1.01 Permitted Transfer    Section 1.01 Preliminary
Statement    Section 4.03 Preliminary Statement Review Period    Section 4.03
Progenics    Recitals PyL Product    Section 1.01 Review Request Period   
Section 4.02(b) Rights Agent    Introduction Sale Transaction    Section 4.06
Second Net Sales Measuring Period    Section 1.01 Signature Guarantee   
Section 2.03(c) United States    Section 1.01 Unvested In-the-Money Option   
Section 1.01 Vested In-the-Money Option    Section 1.01

 

5



--------------------------------------------------------------------------------

ARTICLE II

CONTINGENT VALUE RIGHTS

Section 2.01    Holders of CVRs; Appointment of Rights Agent.

(a)    Pursuant to the terms of the Merger Agreement, each holder of any shares
of Company Common Stock shall be entitled to one CVR for each such share.

(b)    Pursuant to the terms of the Merger Agreement, each holder of a Vested
In-the-Money Option shall be entitled to one CVR for each share of Company
Common Stock subject to such option.

(c)    Pursuant to the terms of the Merger Agreement, each holder of an Unvested
In-the-Money Option shall be entitled to one unvested CVR for each share of
Company Common Stock corresponding to such option, provided that such unvested
CVR will be subject to vesting upon the same time-vesting schedule that applied
to the corresponding In-the-Money Option, provided, further, that if the holder
of such unvested CVR is employed or in the service of Lantheus, the Surviving
Corporation or one of their Subsidiaries on the date a payment is due under this
Agreement, then such unvested CVR will be deemed vested on such date with
respect to such payment. In the event that the employment or other service with
Lantheus, the Surviving Corporation or one of their Subsidiaries of a holder of
an unvested CVR is terminated prior to the vesting of the unvested CVR for any
reason that would trigger the forfeiture of the corresponding Unvested
In-the-Money Option, such unvested CVR will be forfeited without payment.

(d)    Lantheus hereby appoints the Rights Agent to act as rights agent for
Lantheus in accordance with the express terms and conditions set forth in this
Agreement, and the Rights Agent hereby accepts such appointment.

Section 2.02    Nontransferable. CVRs may not be sold, assigned, transferred,
pledged, encumbered or disposed of in any other manner, in whole or in part,
other than pursuant to a Permitted Transfer. Any attempted sale, assignment,
transfer, pledge, encumbrance or disposition of CVRs, in whole or in part, in
violation of this Section 2.02 shall be void ab initio and of no effect.

Section 2.03    No Certificate; Registration; Registration of Transfer; Change
of Address.

(a)    CVRs shall not be evidenced by a certificate or other instrument.

(b)    The Rights Agent shall keep a register (the “CVR Register”) for the
purposes of (i) identifying the Holders of CVRs and (ii) registering CVRs and
Permitted Transfers thereof. The CVR Register will initially show one position
for Cede & Co. representing all of the CVRs issued to the former holders of
Company Common Stock held by DTC on behalf of the former street holders of
Company Common Stock.

(c)    Without limiting the restriction on transferability set forth in
Section 2.02, every request made to transfer a CVR must be in writing and
accompanied by a written instrument of transfer reasonably acceptable to the
Rights Agent, together with the signature guarantee of a guarantor institution
which is a participant in a signature guarantee program approved by the
Securities Transfer Association (a “Signature Guarantee”) and other requested
documentation in a form reasonably satisfactory to the Rights Agent, properly
completed and duly executed by the registered Holder or Holders thereof, or by
the duly appointed legal representative, personal representative or survivor of
such Holder or Holders, setting forth in reasonable detail the circumstances
relating to the transfer demonstrating that such proposed transfer is a
Permitted Transfer. Upon receipt of such written notice, the Rights Agent shall
notify Lantheus that it has received such written notice. Upon receipt of such
notice from the Rights Agent, Lantheus shall in good faith reasonably determine
whether the transfer is a Permitted Transfer and otherwise complies with

 

6



--------------------------------------------------------------------------------

the other terms and conditions of this Agreement, and if Lantheus so reasonably
determines that such transfer does so comply, Lantheus shall instruct the Rights
Agent in writing to register the transfer of the applicable CVRs in the CVR
Register. All duly transferred CVRs registered in the CVR Register shall be the
valid obligations of Lantheus, evidencing the same right, and entitling the
transferee to the same benefits and rights under this Agreement, as those held
by the transferor. No transfer of a CVR shall be valid until registered in the
CVR Register in accordance with this Agreement. Any transfer or assignment of
CVRs shall be without charge (other than the cost of any stamp, documentary,
transfer Tax or similar Tax or charge) to the applicable Holder. Lantheus and
the Rights Agent may require the Holder proposing to make a Permitted Transfer
to pay a sum sufficient to cover any stamp, documentary, transfer or other
similar Tax or charge that is imposed in connection with any such registration
of transfer.

(d)    A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. Such written request must be
duly executed by such Holder. Upon receipt of such written request, the Rights
Agent shall promptly record the change of address in the CVR Register.

Section 2.04    Payment Procedures.

(a)    Payments to Rights Agent. On each Net Sales Payment Date, Lantheus shall
pay to the Rights Agent, by wire transfer to the account designated by the
Rights Agent, an amount in U.S. Dollars comprising the Net Sales Payment due, if
any, in respect of the Net Sales Measuring Period ended immediately preceding
such Net Sales Payment Date. No later than seven (7) calendar days after the
applicable Net Sales Payment Date, the Rights Agent will then distribute the Net
Sales Payment to the Holders, pro rata, based on the number of CVRs held by each
Holder as of such date, by distributing the applicable amount to each Holder in
accordance with Section 2.04(b), in accordance with instructions solicited by
the Rights Agent from, and provided by, the respective Holders. Except as set
forth in Section 4.03 of this Agreement, following delivery of such Net Sales
Payment to the Rights Agent, Lantheus will have no further liability or
obligation to any Person with respect thereto.

(b)    Payments to Holders. With respect to any Net Sales Payment that is
payable pursuant to this Agreement, the Rights Agent shall pay the applicable
amount to each of the Holders (the amount to which each Holder is entitled to
receive will be based on the number of CVRs held by each Holder as of such Net
Sales Payment Date) by (i) check mailed to the address of each Holder as
reflected on the CVR Register as of the close of business on the last Business
Day prior to such payment date or (ii) with respect to Holders that are due
amounts equal to or in excess of One Million Dollars ($1,000,000) in the
aggregate who have provided Lantheus with wire transfer instructions in writing,
the Rights Agent will make payments by wire transfer of immediately available
funds to the account specified in the written instructions of Lantheus. Lantheus
shall cause the Rights Agent, on behalf of and at the expense of Lantheus, to
mail with (or, in the case of payments made to Holders who have provided
Lantheus with wire instructions, at the same time as) each payment made, a copy
of the Net Sales Statement to which such payment relates. Notwithstanding the
foregoing, with respect to any Net Sales Payment that is payable to Holders of
CVRs granted with respect to Vested In-the-Money Options and Unvested
In-the-Money Options pursuant to Section 2.01(b) and (c) hereof, the Rights
Agent shall pay the applicable amount to Progenics or Lantheus, as applicable,
and Lantheus shall pay or cause Progenics to pay each such Holder the applicable
amount through the Progenics or Lantheus payroll system, as applicable (subject
to any applicable Tax withholding).

(c)    Withholdings. Lantheus, Progenics and the Rights Agent (and any of their
respective representatives) shall be entitled to deduct and withhold, or cause
to be deducted or withheld, from any amounts otherwise payable pursuant to this
Agreement, such amounts as it is required to deduct and withhold with respect to
the making of such payment under the Internal Revenue Code of 1986, as amended
(the “Code”), Treasury Regulations promulgated thereunder, or any provision of
United States

 

7



--------------------------------------------------------------------------------

state, local or foreign Tax Law. To the extent that such amounts are so withheld
and paid over to or deposited with the relevant governmental entity, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Holder in respect of which such deduction, withholding and payment was
made. Lantheus, Progenics and the Rights Agent (and their respective
representatives) may request any necessary Tax forms, including a U.S. Internal
Revenue Service Form W-2, W-9 or the appropriate series of U.S. Internal Revenue
Service Form W-8, as applicable, or any similar information from persons
entitled to payment pursuant to this Agreement and such persons shall promptly
provide such documents or information upon request. Lantheus will provide
withholding and reporting instructions to the Rights Agent from time to time as
relevant, and upon reasonable request of the Rights Agent. Except as required
under applicable law or regulation, the Rights Agent shall have no
responsibilities with respect to tax withholding, reporting or payment except as
specifically instructed by Lantheus. The Rights Agent shall be fully protected
and incur no liability in relying on any instructions from Lantheus with respect
to tax withholding, reporting or payment, or complying with its obligations
under this Section 2.04(c), except to the extent such liability arises as a
result of the willful or intentional misconduct, bad faith or gross negligence
of the Rights Agent (in each case as determined by a final, non-appealable
judgment of a court of competent jurisdiction).

(d)    Investment of Funds. The Rights Agent shall hold any cash held by it for
payment to the Holders in one or more bank accounts to be maintained by
Computershare in its name as agent for Lantheus. Until paid pursuant to the
terms of this Agreement, Computershare will hold such funds through such
accounts in: deposit accounts of commercial banks with Tier 1 capital exceeding
$1 billion or with an average rating above investment grade by S&P (LT Local
Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT
Issuer Default Rating) (each as reported by Bloomberg Finance
L.P.). Computershare shall have no responsibility or liability for any
diminution of the funds that may result from any deposit made by Computershare
in accordance with this paragraph, including any losses resulting from a default
by any bank, financial institution or other third party. Computershare may from
time to time receive interest, dividends or other earnings in connection with
such deposits. Computershare shall not be obligated to pay such interest,
dividends or earnings to Lantheus, any holder or any other party.
Notwithstanding anything to the contrary herein, Lantheus shall be responsible
for providing the Rights Agent with sufficient funds to satisfy its payment
obligations to the Holders.

(e)    Treatment of Undistributed Funds or Shares. Any amount that remains
undistributed to the Holders of CVRs twelve (12) months after such payment is
due in accordance with the terms of this Agreement shall be delivered to
Lantheus within two (2) Business Days following expiration of such twelve
(12) month period, and shall be held in trust by Lantheus in a segregated
account for the benefit of the Holders. Any Holders of CVRs who have not
theretofore received payment with respect to such CVRs shall thereafter look
only to Lantheus for payment of their claim therefor (subject to abandoned
property, escheat or similar Laws). Neither Lantheus nor the Rights Agent will
be liable to any person in respect of any Net Sales Payment or portion thereof
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar Law. If, despite Lantheus’ and/or the Rights Agent’s
commercially reasonable efforts to deliver a Net Sales Payment to a Holder, any
portion of the amount provided by Lantheus to the Rights Agent remains unclaimed
prior to such time as such amounts would otherwise escheat to, or become
property of, any governmental entity, such amount shall, immediately prior to
such time, to the extent permitted by Law, become the property of Lantheus free
and clear of any claims or interest of any Person previously entitled thereto.

(f)    Books and Records; Inspection. Lantheus shall, and shall cause its
subsidiaries to, keep true, complete and accurate records in sufficient detail
to enable the Acting Holders’ professional advisors who sign a confidentiality
agreement in form reasonably acceptable to Lantheus to determine the amounts
payable hereunder. The Rights Agent shall keep copies of this Agreement
available for inspection by the Holders during normal business hours at its
office. Lantheus shall supply the Rights Agent from time to time with such
numbers of copies of this Agreement as the Rights Agent may request.

 

8



--------------------------------------------------------------------------------

(g)    Maximum Aggregate Cash Payment. Notwithstanding anything to the contrary
contained in this Agreement, the Merger Agreement or otherwise, in no event
shall the sum of (i) the aggregate amount of payments paid or payable pursuant
to this Agreement (including any interest on such amounts paid or payable to the
Rights Agent or any Holders under this Agreement) and (ii) the amount of any
other cash or the fair market value of any property (other than the Parent
Common Stock or the CVRs) paid or payable to the Company stockholders as
consideration pursuant to the Merger Agreement (A) exceed 19.9% of the aggregate
amount of consideration paid or payable to the Company stockholders in the
Merger or (B) constitute an amount the payment of which, in the opinion of
nationally recognized tax counsel, would more likely than not prevent the Merger
from satisfying the requirement of Section 368(a)(2)(E)(ii) of the Code.

Section 2.05    No Voting, Dividends or Interest; No Equity or Ownership
Interest.

(a)    CVRs shall not have any voting or dividend rights, and, except as set
forth in Section 4.03 of this Agreement, interest shall not accrue on any
amounts payable in respect of CVRs.

(b)    CVRs shall not represent any equity or ownership interest in Lantheus,
any constituent company to the Merger or any of their respective Affiliates.

Section 2.06    Ability to Abandon CVRs. A Holder may at any time, at such
Holder’s option, abandon all of such Holder’s remaining rights in a CVR by
transferring such CVR to Lantheus without consideration therefor. Nothing in
this Agreement shall prohibit Lantheus or any of its Affiliates from offering to
acquire or acquiring any CVRs for consideration from the Holders, in private
transactions or otherwise, in its sole discretion. Any CVRs acquired by Lantheus
or any of its Affiliates shall be automatically deemed extinguished and no
longer outstanding for purposes of the definition of Acting Holders, Article V
and Section 7.05.

ARTICLE III

THE RIGHTS AGENT

Section 3.01    Certain Duties and Responsibilities of the Rights Agent. The
Rights Agent shall not have any liability for any actions taken or not taken in
connection with this Agreement, except to the extent such liability arises as a
result of the willful misconduct, bad faith or gross negligence of the Rights
Agent (in each case as determined by a final non-appealable judgment of court of
competent jurisdiction). Notwithstanding anything in this Agreement to the
contrary, any liability of the Rights Agent under this Agreement will be limited
to the aggregate amount of two times the annual fees (but not reimbursed
expenses) paid by Lantheus to the Rights Agent under this Agreement during the
twelve months immediately preceding the event for which recovery is sought.
Anything to the contrary notwithstanding, in no event will the Rights Agent be
liable for special, punitive, indirect, incidental or consequential loss or
damages of any kind whatsoever (including, without limitation, lost profits),
even if the Rights Agent has been advised of the likelihood of such loss or
damages, and regardless of the form of action.

Section 3.02    Certain Rights of the Rights Agent.

(a)    The Rights Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Rights Agent.

(b)    The Rights Agent may rely and shall be protected in acting or refraining
from acting upon any written resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order or other paper or
document believed by it in the absence of gross negligence, bad faith or willful
or intentional misconduct to be genuine and to have been signed or presented by
the proper party or parties.

 

9



--------------------------------------------------------------------------------

(c)    Whenever the Rights Agent deems it desirable that a matter be proved or
established prior to taking or omitting any action hereunder, the Rights Agent
may (i) rely upon an Officer’s Certificate and (ii) in the absence of gross
negligence, bad faith or willful or intentional misconduct on its part, incur no
liability and be held harmless by Lantheus for or in respect of any action taken
or omitted to be taken by it under the provisions of this Agreement in the
absence of bad faith in reliance upon such Officer’s Certificate.

(d)    The Rights Agent may engage and consult with counsel of its selection,
and the written advice or opinion of such counsel will, in the absence of gross
negligence, bad faith or willful or intentional misconduct (in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction) on the part of the Rights Agent, be full and complete
authorization and protection in respect of any action taken or omitted to be
taken by the Rights Agent in good faith in reliance thereon.

(e)    Any permissive rights of the Rights Agent hereunder shall not be
construed as a duty.

(f)    The Rights Agent shall not be required to give any note or surety in
respect of the execution of such powers or otherwise in respect of such powers.

(g)    Lantheus agrees to indemnify the Rights Agent for, and to hold the Rights
Agent harmless from and against, any loss, liability, damage judgment, fine,
penalty, cost or expense (“Loss”) suffered or incurred by the Rights Agent and
arising out of or in connection with the Rights Agent’s performance of its
obligations under this Agreement, including the reasonable costs and expenses of
defending the Rights Agent against any claims, charges, demands, actions or
suits arising out of or in connection with the execution, acceptance,
administration, exercise and performance of its duties under this Agreement,
including the costs and expenses of enforcing its rights under this
Section 3.02(g), except to the extent such Loss shall have been determined by a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the Rights Agent’s gross negligence, bad faith or willful or
intentional misconduct.

(h)    In addition to the indemnification provided under Section 3.02(g), but
without duplication, Lantheus agrees (i) to pay the fees of the Rights Agent in
connection with the Rights Agent’s performance of its obligations hereunder, as
agreed upon in writing by the Rights Agent and Lantheus on or prior to the date
of this Agreement, and (ii) to reimburse the Rights Agent promptly upon demand
for all reasonable and documented out-of-pocket expenses and other disbursements
incurred in the preparation, delivery, negotiation, amendment, administration
and execution of this Agreement and the exercise and performance of its duties
hereunder, including all Taxes (other than personal property Taxes, franchise
Taxes, corporate excise or privilege Taxes, property or license Taxes, Taxes
relating to the Rights Agent’s personnel, Taxes based on the Rights Agent’s net
income or gross revenues, and other similar Taxes) and governmental charges,
incurred by the Rights Agent in the performance of its obligations under this
Agreement, except that Lantheus will have no obligation to pay the fees of the
Rights Agent or reimburse the Rights Agent for the fees of counsel in connection
with any lawsuit initiated by the Rights Agent on behalf of itself or the
Holders, except in the case of any suit enforcing the provisions of
Section 2.04(a), Section 3.02(g) or this Section 3.02(h), if Lantheus is found
by a court of competent jurisdiction to be liable to the Rights Agent or the
Holders, as applicable, in such suit.

(i)    No provision of this Agreement shall require the Rights Agent to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it believes that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it.

 

10



--------------------------------------------------------------------------------

(j)    The Rights Agent will not be deemed to have knowledge of any event of
which it was supposed to receive notice hereunder but has not received written
notice of such event, and the Rights Agent will not incur any liability for
failing to take action in connection therewith, in each case, unless and until
it has received such notice in writing.

(k)    Subject to applicable law, (i) the Rights Agent and any shareholder,
affiliate, director, officer or employee of the Rights Agent may buy, sell or
deal in any securities of Lantheus or become pecuniarily interested in any
transaction in which Lantheus may be interested, or contract with or lend money
to Lantheus or otherwise act as fully and freely as though it were not the
Rights Agent under this Agreement, and (ii) nothing herein will preclude the
Rights Agent from acting in any other capacity for Lantheus or for any other
Person.

(l)    The Rights Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents and the Rights Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents, absent gross negligence, bad faith or willful or intentional misconduct
(each as determined by a final non-appealable judgment of a court of competent
jurisdiction) in the selection and continued employment thereof.

(m)    The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement (except its
countersignature thereof) or be required to verify the same, and all such
statements and recitals are and shall be deemed to have been made by Lantheus
only.

(n)    The Rights Agent shall act hereunder solely as agent for Lantheus and
shall not assume any obligations or relationship of agency or trust with any of
the owners or Holders of the CVRs, except that all funds held by the Rights
Agent which are payable to the Holders pursuant to this Agreement shall be held
by the Rights Agent in trust and paid to the Holders subject to and in
accordance with the express terms of this Agreement. The Rights Agent shall not
have any duty or responsibility in the case of the receipt of any written demand
from any Holders with respect to any action or default by Lantheus, including,
without limiting the generality of the foregoing, any duty or responsibility to
initiate or attempt to initiate any proceedings at law or otherwise or to make
any demand upon Lantheus.

(o)    The Rights Agent may rely on and be fully authorized and protected in
acting or failing to act upon (i) any Signature Guarantee or any guaranty of
signature by another comparable “signature guarantee program” or insurance
program in addition to, or in substitution for, the foregoing; or (ii) any law,
act, regulation or any interpretation of the same even though such law, act, or
regulation may thereafter have been altered, changed, amended or repealed.

(p)    The Rights Agent shall not be liable or responsible for any failure of
Lantheus to comply with any of its obligations relating to any registration
statement filed with the Securities and Exchange Commission or this Agreement,
including without limitation obligations under applicable regulation or law.

(q)    Lantheus’ obligations under Section 3.01 and this Section 3.02 shall
survive the resignation or removal of any Rights Agent, the expiration of the
CVRs and the termination of this Agreement.

Section 3.03    Resignation and Removal; Appointment of Successor.

(a)    The Rights Agent may resign at any time by giving written notice thereof
to Lantheus and the Holders specifying a date when such resignation shall take
effect, which notice shall be sent at least forty-five (45) days prior to the
date so specified.

 

11



--------------------------------------------------------------------------------

(b)    Lantheus, with the consent of Holders of not less than forty percent
(40%) of the outstanding CVRs (such consent not to be unreasonably withheld,
conditioned or delayed), shall have the right to remove the Rights Agent at any
time by specifying a date when such removal shall take effect. Notice of such
removal shall be given by Lantheus to the Rights Agent, which notice shall be
sent at least forty-five (45) days prior to the date so specified.

(c)    If the Rights Agent shall resign, be removed or become incapable of
acting, Lantheus shall promptly appoint a qualified successor Rights Agent that
is a member of The Securities Transfer Association, Inc., which appointment
shall require the consent of the Holders of not less than a majority of the
outstanding CVRs (such consent not to be unreasonably withheld, conditioned or
delayed). The successor Rights Agent so appointed shall, forthwith upon its
acceptance of such appointment in accordance with this Section 3.03(c) and
Section 3.04, become the Rights Agent for all purposes hereunder.

(d)    Lantheus shall give notice of each resignation or removal of the Rights
Agent and each appointment of a successor Rights Agent by mailing written notice
of such event by first-class mail, postage prepaid, to the Holders as their
names and addresses appear in the CVR Register. Each notice shall include the
name and address of the successor Rights Agent. If Lantheus fails to send such
notice within ten (10) Business Days after acceptance of appointment by a
successor Rights Agent, the successor Rights Agent shall cause the notice to be
mailed at the expense of Lantheus.

Section 3.04    Acceptance of Appointment by Successor. Every successor Rights
Agent appointed hereunder shall, at or prior to such appointment, execute,
acknowledge and deliver to Lantheus and to the retiring Rights Agent an
instrument accepting such appointment and a counterpart of this Agreement, and
thereupon such successor Rights Agent, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the Rights Agent; provided that upon the request of Lantheus or the successor
Rights Agent, such resigning or removed Rights Agent shall execute and deliver
an instrument transferring to such successor Rights Agent all the rights, powers
and trusts of such resigning or removed Rights Agent; further, provided, that
the predecessor Rights Agent shall not be required to make any additional
expenditure or assume any additional liability in connection with the foregoing.

ARTICLE IV

COVENANTS

Section 4.01    List of Holders. Lantheus shall furnish or cause to be furnished
to the Rights Agent the names and addresses of the Holders within thirty
(30) Business Days following the Effective Time. The CVRs shall, in the case of
the holders of shares of Company Common Stock, be registered in the names and
addresses of the holder as set forth in the applicable letter of transmittal
accompanying the shares of Company Common Stock surrendered by the holder
thereof in connection with the Merger pursuant to the Merger Agreement and in a
denomination equal to the number of shares of Company Common Stock so
surrendered.

Section 4.02    Net Sales Statement.

(a)    Lantheus shall cause a Net Sales Statement in respect of each Net Sales
Measuring Period to be delivered to the Rights Agent within thirty (30) days
after the annual report on 10-K for the immediately preceding Net Sales
Measuring Period is filed with the SEC. The Rights Agent will promptly, and in
any event within five (5) Business Days of receipt of any Net Sales Statement,
send a copy of such Net Sales Statement to each Holder at its address as set
forth on the CVR Register.

(b)    In the event that the Acting Holder(s) elect to challenge the accuracy of
the Net Sales Statement, including the calculations or amount of the Net Sales
Payment, the Acting Holder(s) may

 

12



--------------------------------------------------------------------------------

initiate the review procedure set forth in Section 4.03, provided that the
Acting Holder(s) do so within sixty (60) days of Lantheus’ delivery of the Net
Sales Statement to the Rights Agent (the “Review Request Period”). If, upon the
expiration of the Review Request Period, the Acting Holder(s) have not requested
a review of the Net Sales Statement in accordance with this Section 4.02(b), the
calculation of the Net Sales Payment as set forth in the Net Sales Statement
shall be binding and conclusive upon the Holders, and Lantheus shall be released
from any liability or accountability with respect to payments in excess of such
Net Sales Payment.

Section 4.03    Independent Accountant Review. Upon the written request of the
Acting Holder(s) delivered to Lantheus within the Review Request Period,
Lantheus shall permit the Independent Accountant to have access upon reasonable
notice and during normal business hours to such of the records of Lantheus and
its Affiliates as is reasonably necessary to verify the accuracy of the Net
Sales Statement and the figures underlying the calculation of Net Sales. The
Independent Accountant shall be charged to come to a final determination with
respect to those specific items in the Net Sales Statement that the parties
disagree on and submit to the Independent Accountant for resolution. All other
items in the Net Sales Statement that the parties do not submit, prior to the
end of the Review Request Period, to the Independent Accountant for resolution
shall be deemed to be agreed and the Independent Accountant shall not be charged
with calculating or validating those agreed upon items. Each Person seeking to
receive information from Lantheus or the Independent Accountant, as the case may
be, in connection with an audit shall enter into, and shall cause its accounting
firm to enter into, a reasonable and mutually satisfactory confidentiality
agreement with Lantheus obligating such party to retain all such financial and
other information disclosed to such party in confidence pursuant to such
confidentiality agreement. In the event that the Independent Accountant provides
any information to the Acting Holders, it will concurrently provide Lantheus
with a copy of such information. No later than thirty (30) days following access
to such records of Lantheus as are reasonably necessary to verify the accuracy
of the Net Sales Statement and the figures underlying the calculation of Net
Sales, the Independent Accountant shall deliver a written report to Lantheus and
the Acting Holders of its preliminary findings regarding the applicable Net
Sales Payment (the “Preliminary Statement”). Lantheus and the Acting Holders
shall have thirty (30) days following receipt of the Preliminary Statement from
the Independent Accountant (the “Preliminary Statement Review Period”) to review
and comment upon the Preliminary Statement. The Independent Accountant shall
take into consideration in good faith any comments received from Lantheus or the
Acting Holders during the Preliminary Statement Review Period. No later than ten
(10) Business Days after the expiration of the Preliminary Statement Review
Period, the Independent Accountant shall deliver a final written report to
Lantheus and the Acting Holders (the “Final Statement”). If the Independent
Accountant in the Final Statement concludes that the Holders are entitled to a
Net Sales Payment in an amount greater than the Net Sales Payment set forth in
the Net Sales Statement and paid to Holders (the difference being the “CVR
Shortfall”) (and such payment has not been made by Lantheus), then, subject to
Section 2.04(g) no later than ten (10) Business Days following its receipt of
the Final Statement, Lantheus shall deliver an amount in cash to the Rights
Agent sufficient to pay to the Holders such CVR Shortfall, together with
interest at the “prime rate” as published in the Wall Street Journal from time
to time, from the date that the applicable Net Sales Payment was due. The Final
Statement shall be final, conclusive and binding on Lantheus and the Holders,
shall be nonappealable and shall not be subject to further review, absent
manifest error. In the event that the Independent Accountant determines that the
CVR Shortfall is more than seven and one-half percent (7.5%) of the applicable
Net Sales Payment that was due, Lantheus will pay for the fees charged by the
Independent Accountant; in the event that the Independent Accountant determines
that the CVR Shortfall is equal to or less than seven and one-half percent
(7.5%) of the Net Sales Payment that was due, the Holders will pay for the fees
charged by the Independent Accountant, which amount shall be deducted from the
Net Sales Payment for such Net Sales Measuring Period, any related CVR
Shortfall, or any subsequent Net Sales Payment and such deducted amount shall
not be paid to the Holders and shall be returned to Lantheus by the Rights Agent
if such amount was previously transferred to the Rights Agent.

 

13



--------------------------------------------------------------------------------

Section 4.04    Efforts. From and after the Effective Time until the earlier of
(i) the end of the Second Net Sales Measuring Period and (ii) termination of
this Agreement in accordance with Section 7.14, Lantheus shall use Diligent
Efforts to (i) obtain FDA Approval for and commercially launch the PyL Product
as soon as practicable and (ii) thereafter commercialize PyL Product in a manner
that maximizes Net Sales.

Section 4.05    Assignment Transactions. Lantheus and its Affiliates shall not
consummate any sale of assets, spin-off, split-off or exclusive licensing
transaction, other than a Sale Transaction in accordance with Section 4.06,
pursuant to which (a) any rights in or to PyL Product or other rights necessary
for the development or commercialization of PyL Product in the United States or
(b) all or substantially all of the assets used or held for use in connection
with PyL Product in the United States, in each case (in respect of the foregoing
(a) and (b)) are, directly or indirectly, disposed of, sold, exclusively
licensed, assigned, conveyed, or transferred to or acquired by any Person other
than Lantheus or any of Lantheus’ direct or indirect wholly-owned subsidiaries
(any such transaction, an “Assignment Transaction”), unless:

(a)    such Person is assigned or exclusively licensed for any and all uses all
rights and assets related to PyL Product that are necessary for obtaining FDA
Approval and commercializing PyL Product in the United States;

(b)    such Person expressly assumes in writing all of Lantheus’ obligations,
duties and covenants under this Agreement; and

(c)    Lantheus has delivered to the Rights Agent an Officers’ Certificate
stating that such transaction complies with this Section 4.05 and all conditions
precedent herein related to such transaction have been complied with.

An “Assignment Transaction” shall not include sales of PyL Product made by
Lantheus or its Affiliates or ordinary course, non-exclusive licensing
arrangements between Lantheus and its Affiliates, on the one hand, and third
party licensees, distributors and contract manufacturers, on the other hand,
entered into in the ordinary course of business for purposes of developing,
manufacturing, distributing and selling PyL Product and for which the gross
amounts invoiced for sales of PyL Product by the applicable third party
licensee, distributor or contract manufacturer will be reflected in Net Sales of
PyL Product in accordance with the terms of this Agreement.

Section 4.06    Consolidation, Merger, Sale or Conveyance.

(a)    Lantheus will not merge or consolidate with or into any other Person or
transfer, lease, sell or convey all or substantially all of its assets to any
Person (a “Sale Transaction”), unless Lantheus shall deliver to the Rights Agent
an Officers’ Certificate, stating that such Sale Transaction complies with this
Section 4.06.

(b)    Upon any Sale Transaction, the successor Person shall succeed to, and be
substituted for, and may exercise every right and power of, and shall assume all
of the obligations of Lantheus under this Agreement with the same effect as if
such successor Person had been named as Lantheus herein.

ARTICLE V

AMENDMENTS

Section 5.01    Amendments Without Consent of Holders or Rights Agent.

(a)    Lantheus, at any time or from time to time, may without the consent of
any other Person, other than the Rights Agent, enter into one or more amendments
hereto for any of the following purposes, so long as such amendments do not,
individually or in the aggregate, adversely affect the interests of the Holders:

 

14



--------------------------------------------------------------------------------

(i)    to evidence the appointment of another Person as a successor Rights Agent
and the assumption by any successor Rights Agent of the covenants and
obligations of the Rights Agent herein in accordance with the provisions hereof;

(ii)    to add to the covenants of Lantheus such further covenants,
restrictions, conditions or provisions as Lantheus shall determine to be for the
protection of the Holders;

(iii)    to cure any ambiguity, to correct or supplement any provision herein
that may be defective or inconsistent with any other provision herein, or to
make any other provisions with respect to matters or questions arising under
this Agreement;

(iv)    as may be necessary or appropriate to ensure that CVRs are not subject
to registration under the Securities Act or the Exchange Act; or

(v)    any other amendment hereto which would provide any additional rights or
benefits to the Holders or that does not adversely affect the legal rights under
this Agreement of any such Holder.

(b)    Promptly after the execution by Lantheus of any amendment pursuant to the
provisions of this Section 5.01, Lantheus shall mail (or cause the Rights Agent
to mail) a notice thereof by first class mail to the Holders at their addresses
as set forth on the CVR Register, setting forth in general terms the substance
of such amendment.

Section 5.02    Amendments With Consent of Holders.

(a)    In addition to any amendments to this Agreement that may be made by
Lantheus without the consent of any Holder or the Rights Agent pursuant to
Section 5.01, with the consent of the Holders of not less than a majority of the
outstanding CVRs, whether evidenced in writing or taken at a meeting of the
Holders, Lantheus and the Rights Agent may enter into one or more amendments
hereto for the purpose of adding, eliminating or changing any provisions of this
Agreement, even if such addition, elimination or change is adverse to the
interests of the Holders; provided, however, that no amendment shall, without
the unanimous consent of the Holders of all outstanding CVRs:

(i)    modify in a manner adverse to the Holders (A) any provision contained
herein with respect to the termination of this Agreement or the CVRs, (B) the
time for, and amount of, any payment to be made to the Holders pursuant to this
Agreement, or (C) otherwise modify any provision (including definitions) related
to the Net Sales Payments;

(ii)    reduce the number of CVRs, unless such reduction is made in connection
with the rights exercised under Section 2.06 (Ability to Abandon CVRs); or

(iii)    modify any provisions of this Section 5.02, except to increase the
percentage of Holders from whom consent is required or to provide that certain
provisions of this Agreement cannot be modified or waived without the consent of
the Holder of each outstanding CVR affected thereby.

(b)    Promptly after the execution by Lantheus and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.02 (but prior to the
effectiveness of such amendment), Lantheus shall mail (or cause the Rights Agent
to mail) a notice thereof by first class mail to the Holders at their addresses
as set forth on the CVR Register, setting forth in general terms the substance
of such amendment. Any amendment to this Agreement made pursuant to this
Section 5.02 shall become effective fifteen (15) Business Days following the
mailing of such notice.

 

15



--------------------------------------------------------------------------------

Section 5.03    Amendments Affecting Rights Agent. The Rights Agent may, but is
not obligated to, enter into any such amendment that affects the Rights Agent’s
own rights, powers, trusts, privileges, covenants or duties under this Agreement
or otherwise.

Section 5.04    Effect of Amendments. Upon the execution of any amendment to
this Agreement under this Article V, this Agreement shall be modified in
accordance therewith, such amendment shall form a part of this Agreement for all
purposes and every Holder shall be bound thereby. Upon the delivery of a
certificate from an appropriate officer of Lantheus which states that the
proposed amendment is in compliance with the terms of this Section 5, the Rights
Agent shall execute such supplement or amendment. No supplement or amendment to
this Agreement shall be effective unless duly executed by the Rights Agent.
Promptly after the execution by Lantheus and the Rights Agent of any amendment
pursuant to the provisions of this Article V, Lantheus shall mail (or cause the
Rights Agent to mail) a notice thereof by first-class mail to the Holders at
their addresses as they shall appear on the CVR Register, setting forth a copy
of such amendment.

ARTICLE VI

ENFORCEMENT OF AGREEMENT

Section 6.01    Acting Holders. The Acting Holders will have the sole right, on
behalf of the Holders, to (i) take any actions to protect and enforce the rights
of the Holders and the obligations of Lantheus and the Rights Agent under this
Agreement, (ii) negotiate and settle, on behalf of the Holders, any dispute that
arises under this Agreement, (iii) negotiate and settle disputes arising under
this Agreement with respect to the amounts to be paid to the Holders pursuant to
this Agreement and (iv) execute, deliver and receive all agreements, documents,
instruments, consents, notices and requests reasonably necessary in connection
with the foregoing. To the extent valid and binding under applicable law, all
decisions of the Acting Holders with respect to the transactions contemplated
hereby shall be final and binding on all Holders as if expressly confirmed and
ratified by such Holders. Any recovery in connection with any action instituted
by the Acting Holders shall be for the proportionate benefit of all the Holders.
For the avoidance of doubt, the Acting Holders may from time to time consult and
engage legal counsel to act on behalf of, and represent, the Acting Holders in
connection with any matter arising under this Agreement.

Section 6.02    Reliance. Lantheus and the Rights Agent shall be entitled to
rely upon, without independent investigation, any act, notice, instruction or
communication from the Acting Holders and any document executed by or on behalf
of the Acting Holders and shall be fully protected in connection with any action
or inaction taken or omitted to be taken in reliance thereon, except to the
extent arising from willful misconduct, bad faith or gross negligence of
Lantheus or the Rights Agent (in each case as determined by a final
non-appealable judgment of a court of competent jurisdiction).

Section 6.03    Indemnification by Lantheus. Lantheus agrees to indemnify the
Acting Holders (each, a “Holder Indemnified Party”) for, and to hold each Holder
Indemnified Party harmless from and against, any Loss suffered or incurred by
and arising out of or in connection with the Acting Holders’ enforcement of the
Holders’ rights, and Lantheus’ and the Rights Agent’s obligations, under this
Agreement, including the reasonable costs and expenses of defending any Holder
Indemnified Party against any claims, charges, demands, actions or suits arising
out of or in connection with such performance, exercise or enforcement, except
to the extent such Loss shall have been determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from such Holder
Indemnified Party’s gross negligence, bad faith or willful misconduct. Lantheus’
obligations under this Section 6.03 to indemnify the Holder Indemnified Parties
shall survive the termination of this Agreement.

 

16



--------------------------------------------------------------------------------

Section 6.04    Compensation and Reimbursement. In addition to the
indemnification provided under Section 6.03, but without duplication, Lantheus
agrees to reimburse the Acting Holders promptly upon demand for all reasonable
and documented out-of-pocket fees and expenses (including legal fees and
expenses) incurred by them in the enforcement of the Holders’ rights, and
Lantheus’ and the Rights Agent’s obligations, under this Agreement. Lantheus’
obligations under this Section 6.04 shall survive the termination of this
Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.01    Notices to Rights Agent and Lantheus. All notices and other
communications hereunder shall be in writing and shall be deemed given on the
date of delivery if delivered personally, by email (which is confirmed by
delivery receipt, except that email delivery shall not constitute notice to the
Rights Agent), or sent by a nationally recognized overnight courier service
(providing proof of delivery). All notices hereunder shall be delivered as set
forth below or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

  (a)

if to the Rights Agent to:

Computershare Inc.

Computershare Trust Company, N.A.

150 Royall Street

Canton, MA 02021

Attention: Client Services

 

  (b)

if to Lantheus to:

Lantheus Holdings, Inc.

331 Treble Cove Road

North Billerica, MA 02160

Attention:       General Counsel

E-mail:           michael.duffy@lantheus.com

with a copy (which shall not constitute notice) to:

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020-1095

Attention:       Morton A. Pierce, Esq.

                        Bryan J. Luchs, Esq.

Email:            morton.pierce@whitecase.com

             bryan.luchs@whitecase.com

Section 7.02    Notice to Holders. All notices, requests and communications
required to be given to the Holders shall be given (unless otherwise herein
expressly provided) in writing and mailed, first-class postage prepaid, to each
Holder affected by such event, at his, her or its address set forth in the CVR
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to the
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders.

 

17



--------------------------------------------------------------------------------

Section 7.03    Entire Agreement. As between Lantheus and the Rights Agent, this
Agreement constitutes the entire agreement with respect to the subject matter of
this Agreement (notwithstanding the reference to any other agreement herein),
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and thereof.

Section 7.04    Merger or Consolidation or Change of Name of Rights Agent. Any
Person into which the Rights Agent or any successor Rights Agent may be merged
or with which it may be consolidated, or Person resulting from any merger or
consolidation to which the Rights Agent or any successor Rights Agent shall be a
party, or any Person succeeding to the stock transfer or other shareholder
services business of the Rights Agent or any successor Rights Agent, shall be
the successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such Person would be eligible for appointment as a successor
Rights Agent under this Agreement. The purchase of all or substantially all of
the Rights Agent’s assets employed in the performance of transfer agent
activities shall be deemed a merger or consolidation for purposes of this
Section 7.04.

Section 7.05    Successors and Assigns. Lantheus may assign any or all of its
rights, interests and obligations hereunder to a Person (each such Person, an
“Assignee”) (i) which is one of its Affiliates (that are wholly owned direct or
indirect Subsidiaries of Lantheus); provided that Lantheus shall agree to remain
liable for the performance by Lantheus of its obligations (including payments)
hereunder, (ii) in connection with a transaction that constitutes an Assignment
Transaction in accordance with Section 4.05 or (iii) in connection with a
transaction that constitutes a Sale Transaction in accordance with Section 4.06.
This Agreement shall be binding upon, and shall be enforceable by and inure
solely to the benefit of, the parties hereto and their respective successors and
assigns. Except for assignments under Section 7.04, the Rights Agent may not
assign this Agreement without Lantheus’ consent. Except as otherwise permitted
herein, Lantheus may not assign this Agreement without the prior written consent
of the Holders of not less than a majority of the outstanding CVRs. Any
attempted assignment of this Agreement or any of such rights in violation of
this Section 7.05 shall be void ab initio and of no effect.

Section 7.06    Benefits of Agreement. Lantheus and the Rights Agent hereby
agree that the Holders are intended third-party beneficiaries of their
respective covenants and agreements set forth herein; provided, that the rights
of the Holders hereunder shall be enforceable only through the Acting Holders in
accordance with Article VI. Subject to the foregoing, nothing in this Agreement
express or implied, shall give to any Person (other than the parties hereto, the
Holders and their permitted successors and assigns hereunder) any benefit or any
legal or equitable right, remedy or claim under this Agreement or under any
covenant or provision herein contained, all such covenants and provisions being
for the sole benefit of the parties hereto, the Holders and their permitted
successors and assigns.

Section 7.07    Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND
IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS RULES OF
CONFLICTS OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY STATE OTHER
THAN THE STATE OF DELAWARE.

Section 7.08    Consent to Jurisdiction; Service of Process; Venue. The parties
hereby irrevocably submit to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware, or, in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or Proceeding,
the Superior Court of the State of Delaware (Complex Commercial Division) or, if
the subject matter jurisdiction over the action or Proceeding is vested
exclusively in the federal courts of the United States of America, the United
States District Court for the District of Delaware in respect of all matters
arising out of or relating to this Agreement the interpretation and enforcement
of the provisions of this Agreement, and of the documents referred to in this
Agreement, and in respect of the Transactions, and

 

18



--------------------------------------------------------------------------------

hereby waive, and agree not to assert, as a defense in any Proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such Proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the parties irrevocably agree that all claims with respect to such
action or Proceeding shall be heard and determined exclusively in such courts.
The parties hereby consent to and grant any such court jurisdiction over the
person of such parties solely for such purpose and over the subject matter of
such dispute and agree that mailing of process or other papers in connection
with any such action or Proceeding in the manner provided in Section 7.01 or in
such other manner as may be permitted by Law shall be valid and sufficient
service thereof.

Section 7.09     WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

Section 7.10     Further Assurances. Subject to the provisions of this
Agreement, Lantheus will, from time to time, do all acts and things and execute
and deliver all such further documents and instruments, as the other parties
hereto may reasonably require to effectively carry out or better evidence or
perfect the full intent and meaning of this Agreement.

Section 7.11     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the foregoing can be accomplished
without materially affecting the economic benefits anticipated by the parties to
this Agreement. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the Transactions are
fulfilled to the extent possible; provided, however, that if any such excluded
provision shall materially and adversely affect the rights, immunities,
liabilities, duties or obligations of the Rights Agent, the Rights Agent shall
be entitled to resign immediately upon written notice to Lantheus. Upon such a
determination, the parties hereto agree to, in good faith, modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner, in order that the transactions contemplated hereby
be consummated as originally contemplated to the fullest extent possible.

Section 7.12     Headings. The headings and table of contents contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 7.13     Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

19



--------------------------------------------------------------------------------

Section 7.14     Termination. This Agreement shall be terminated and of no force
or effect, and the parties hereto shall have no liability hereunder (other than
to the extent of any obligations which expressly survive or provide for
performance following termination), upon the earlier of (i) payment of the Net
Sales Payment for the Second Net Sales Measuring Period including any applicable
CVR Shortfall in accordance with Section 4.03 hereof and (ii) the date that it
is determined in accordance with the terms of this Agreement that no Net Sales
Payment for the Second Net Sales Measuring Period is due and payable. For
avoidance of doubt, if there has been a request for an audit pursuant to
Section 4.03 prior to the expiration of the Review Request Period, this
Agreement shall survive until such audit has been completed and any CVR
Shortfall determined to be payable as a result of such audit, if applicable, has
been paid.

Section 7.15     Legal Holidays. In the event that the day on which any Net
Sales Payment is due shall not be a Business Day, then, notwithstanding any
provision of this Agreement to the contrary, any payment required to be made in
respect of the CVRs on or prior to such date need not be made on or prior to
such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the last day on which such Net Sales Payment is
due.

Section 7.16     Force Majeure. Notwithstanding anything to the contrary
contained herein, the Rights Agent will not be liable for any delays or failures
in performance resulting from acts beyond its reasonable control including acts
of God, pandemics (including COVID-19), terrorist acts, shortage of supply,
breakdowns or malfunctions, interruptions or malfunctions of computer
facilities, or loss of data due to power failures or mechanical difficulties
with information storage or retrieval systems, labor difficulties, war or civil
unrest.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lantheus and the Rights Agent have each caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

LANTHEUS HOLDINGS, INC.

 

By:  

/s/ Michael P. Duffy

Name:   Michael P. Duffy Title:   Senior Vice President and General Counsel

[Signature Page to Contingent Value Rights Agreement]



--------------------------------------------------------------------------------

COMPUTERSHARE INC. COMPUTERSHARE TRUST COMPANY, N.A.

On behalf of both entities

 

By:  

/s/ Collin Ekeogu

Name:   Collin Ekeogu Title:   Manager, Corporate Actions

[Signature Page to Contingent Value Rights Agreement]

 